           Case 1:18-cr-00016-LY Document 41 Filed 08/07/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
                            __________________________________

UNITED STATES OF AMERICA                              '
                                                      '
v.                                                    '      No. 1:18-CR-016-LY
                                                      '      ECF
CHARLES MCALLISTER                                    '

            GOVERNMENT'S RESPONSE TO DEFENDANTS MOTION FOR
            NOTICE IN ADVANCE OF TRIAL OF RULE 1006 SUMMARIES

       The United States agrees to disclose to defense counsel summaries it will submit for trial.

The government will provide the summaries to defense counsel 14 days or earlier before trial.

                                               Respectfully submitted,


                                               JOHN BASH
                                               UNITED STATES ATTORNEY

                                               s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney
                                               Texas State Bar No. 00789328




Government=s Response to Motion under 1006 - Page 1
           Case 1:18-cr-00016-LY Document 41 Filed 08/07/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

served on counsel via ECF on August 7, 2019.


                                                s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney




Government=s Response to Motion under 1006 - Page 2
